IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-60617
                         Summary Calendar


JAMES A. STEWARD,

                                         Plaintiff-Appellant,

versus

DOLPH BRYAN; FRANKIE LEO EDMONDS;
GENE AUTRY PERRY; E. CECIL HAMILTON;
DAVID OSWALT; GEORGE CURRY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 1:97-CV-118-S
                       --------------------
                        September 18, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          James A. Steward, Mississippi prisoner # 84896, appeals

the district court’s judgment in favor of the defendants, following

a bench trial, in Steward’s civil rights action under 42 U.S.C.

§ 1983. Steward alleged that he was placed in solitary confinement

and denied medical care while he was incarcerated in the Oktibbeha

County Jail pending parole revocation.      We review the district

court's factual findings for clear error and issues of law are

reviewed de novo.   See Fed. R. Civ. P. 52(a); Seal v. Knorpp, 957

F.2d 1230, 1234 (5th Cir. 1992).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 99-60617
                                      -2-

              As Steward had been arrested for probation violations and

was   awaiting    a     probation-revocation     hearing   at    the    time   in

question, his status was that of a detainee awaiting arraignment.

Hamilton v. Lyons, 74 F.3d 99, 104-06 (5th Cir. 1996).                 Steward’s

claim is properly categorized as an “episodic act or omission”

claim   and    should    be   measured   by   the   standard    of   subjective

deliberate indifference enunciated by the Supreme Court in                Farmer

v. Brennan, 511 U.S. 825 (1994).         Hare v. City of Corinth, 74 F.3d

633, 643 (5th Cir. 1996) (en banc).            A prison official acts with

deliberate indifference “only if he knows that inmates face a

substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Farmer, 511 U.S.

at 847.

              Based on Sheriff Bryan’s testimony, the district court

found that Steward was isolated in a holding cell because he was

refusing orders and refusing to take his medication.                 Steward was

also isolated so that his medical condition could be observed

closely.      The district court found that the Sheriff and the head

jailer were both aware of Steward’s condition, monitored his blood

sugar level, consulted with doctors regarding his condition, and

gave him appropriate medication.              The judgment of the district

court in their favor based on the evidence presented at trial is

not clearly erroneous and is AFFIRMED.

              Steward’s motion for appointment of counsel is DENIED.

              AFFIRMED; MOTION DENIED.